Citation Nr: 0404328	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2002, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By rating decision dated in May 2002, the RO denied a rating 
in excess of 50 percent for the veteran's PTSD.  The veteran, 
in his notice of disagreement received in February 2003, 
referenced the May 2002 rating decision and stated that he 
was in disagreement with that determination.  This issue has 
not been addressed by the RO, but is before the Board for 
appellate consideration.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Moreover, the matter, as it relates to the effective 
date of the award of a 70 percent rating that was granted, 
effective in October 2002, is intertwined with the issue that 
has been developed for appellate consideration.  Akles v. 
Derwinski, 1 Vet. App. 118 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  


REMAND

The veteran claims that an increased evaluation for his PTSD 
should have been assigned earlier than October 2002.  He 
points out that he was placed on sick leave from his 
employment as a civilian worker for the United States Army  
from January to July 2002 and placed on leave without pay 
from July until his official medical retirement was granted 
in October 2002.  He believes that his claim for an increased 
rating in August 2001 should be taken into consideration in 
the assignment of an effective date.  It is noted that an 
April 2002 VA outpatient treatment report shows a Global 
Assessment of Functioning (GAF) score of 40 and a May 2002 
letter from a VA physician who was treating the veteran 
indicates that he was unemployable at that time.  While there 
is an indication in the file from the United States Office of 
Personnel Management (OPM) indicating that the veteran had 
been awarded disability retirement in October 2002, the 
events leading up to this award are not detailed and have not 
been associated with the claims file.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.	The RO should contact the OPM and 
request copies of all documents 
associated with the veteran's application 
and award of disability retirement.  The 
last dates that the veteran was gainfully 
employed, and the beginning date of leave 
without pay status, should be 
specifically requested.  

2.	The RO should request copies of all 
records of the veteran's outpatient 
treatment at VA since August 2001, when 
the veteran requested an increase in the 
evaluation of his PTSD.  The records of 
the physician who signed the May 2002 
memorandum documenting the veteran's 
unemployability status should be 
specifically requested.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal, 
including the matter related to the 
effective date of the award of the 70 
percent evaluation for PTSD inferred in 
his appeal of the May 2002 denial of an 
increased rating that he referenced in 
his notice of disagreement.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




